               Case 2:12-cr-00131-RAJ Document 64 Filed 07/02/20 Page 1 of 1




 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     UNITED STATES OF AMERICA,                       )   No. CR12-131-RAJ
10                                                   )
                      Plaintiff,                     )
11                                                   )   ORDER GRANTING MOTION
                 v.                                  )   FOR PERMISSION TO FILE
12                                                   )   OVERLENGTH REPLY
     SHANE STEPHEN ANELLO,                           )
13                                                   )
                      Defendant.                     )
14                                                   )
15
16          This matter has come before the Court on the motion of Defendant Shane Anello

17   to file an overlength Reply to the Government’s Response to his Motion for

18   Compassionate Release. The Court has considered the motion and the records herein.

19          IT IS NOW ORDERED that Mr. Anello’s motion to file an 8-page reply(Dkt.

20   #62) is GRANTED.

21          DATED this 2nd day of July, 2020.

22
23
                                                          A
                                                          The Honorable Richard A. Jones
24                                                        United States District Judge
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO FILE                                 1601 Fifth Avenue, Suite 700
       OVERLENGTH REPLY                                                Seattle, Washington 98101
       (United States v. Anello, CR12-131-RAJ) - 1                                (206) 553-1100
